                                                                         The Honorable Ricardo S. Martinez
 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                         FOR THE WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   BEL LAVORO, LLC, a Washington limited
     liability company,                                     CASE NO. 2:18-cv-00814-RSM
 9
                                    Plaintiff,              STIPULATION AND ORDER OF
10                                                          DISMISSAL
                    v.
11

12   CREATIVE RETAIL PACKAGING, INC., a
     Texas corporation,
13
                                    Defendant.
14

15

16                                               STIPULATION

17          The parties hereto by and through their attorneys undersigned, stipulate that the matter having

18   been fully compromised and settled, this action and all claims herein by any party may be dismissed

19   with prejudice and without attorneys’ fees or costs to any party.

20          DATED this 11th day of December, 2018.

21   SUMMIT LAW GROUP PLLC                                FOSTER PEPPER PLLC
     Attorneys for Plaintiff                              Attorneys for Defendants
22
     By s/ Jessica L. Goldman                             By s/ Rylan L.S. Weythman
23      Jessica L. Goldman, WSBA #21856                      Rylan L.S. Weythman, WSBA #45352
        jessicag@summitlaw.com                               Rylan.weythman@foster.com
24      315 Fifth Avenue South, Suite 1000                   1111 Third Avenue, Suite 3000
        Seattle, WA 98104                                    Seattle, WA 98101-3299
25      (206) 676-7000                                       (206) 447-6225

26

     STIPULATION AND ORDER OF DISMISSAL - 1                                  SUMMIT LAW GROUP, PLLC
     CASE NO. 2:18-cv-00814-RSM                                                315 FIFTH AVENUE SOUTH, SUITE 1000
                                                                                SEATTLE, WASHINGTON 98104-2682
                                                                                     Telephone: (206) 676-7000
                                                                                        Fax: (206) 676-7001
                                                  ORDER
 1
            Pursuant to the foregoing Stipulation, it is hereby ORDERED that all claims asserted by
 2
     any party in this action are dismissed, with prejudice, and without award of attorneys’ fees or costs
 3
     to any party.
 4
            IT IS SO ORDERED.
 5
            DATED this 17 day of December 2018.
 6

 7

 8
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
 9

10

11   Presented by:
12   SUMMIT LAW GROUP PLLC                              FOSTER PEPPER PLLC
     Attorneys for Plaintiff                            Attorneys for Defendants
13
     By s/ Jessica L. Goldman                           By s/ Rylan L.S. Weythman
14                                                         Rylan L.S. Weythman, WSBA #45352
        Jessica L. Goldman, WSBA #21856
        jessicag@summitlaw.com                             Rylan.weythman@foster.com
15                                                         1111 Third Avenue, Suite 3000
        315 Fifth Avenue South, Suite 1000
        Seattle, WA 98104                                  Seattle, WA 98101-3299
16                                                         (206) 447-6225
        (206) 676-7000
17

18

19

20

21

22

23

24

25
26

     STIPULATION AND ORDER OF DISMISSAL - 2                               SUMMIT LAW GROUP, PLLC
     CASE NO. 2:18-cv-00814-RSM                                             315 FIFTH AVENUE SOUTH, SUITE 1000
                                                                             SEATTLE, WASHINGTON 98104-2682
                                                                                  Telephone: (206) 676-7000
                                                                                     Fax: (206) 676-7001
